DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The formal drawings filed on 11/06/2019 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 119(e), through provisional application 62/854,519 filed 5/30/2019. 
Information Disclosure Statement
4.	The Information Disclosure Statement filed on 11/06/2019 has been considered.
Election/Restrictions
5.	Applicant’s election without traverse of Group II/Species A in the reply filed on 1/7/21 is acknowledged. 
Non-elected claims 16-20 have been cancelled.
Claims 1-15 and newly added claims 21-25 are pending.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



8.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (“Lin”) US PG-Pub 2013/0320410.
Lin discloses a method for forming a semiconductor device structure, comprising: forming a dummy gate stack (e.g. element 218/234, Figs. 5 and 7) over a semiconductor substrate; forming spacer elements (e.g. element 216) over sidewalls of the dummy gate stack;  removing the dummy gate stack to form a recess (e.g. element 222/224/226, Figs. 6 and 9) between the spacer elements; forming a metal gate stack (e.g. element 238, Fig. 10) in the          recess; etching back the metal gate stack (Figs. 11B-C) while the metal gate stack is kept at a temperature that is within the recited range (¶[0036]); and forming a protection element (not shown but discussed in ¶[0042]) over the metal gate stack after  etching back the metal gate stack.    
Re claim 2, Lin discloses wherein the temperature within the recited range (¶[0036]).
Re claim 3, Lin discloses wherein the metal gate stack is etched back using a dry etching process (¶[0036]).    
9.	Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin.
Lin discloses a method for forming a semiconductor device structure, comprising                              forming a metal gate stack (e.g. element 238, Fig. 10) over a semiconductor substrate; removing an upper portion of the metal gate stack (Figs. 11B-C) using an etching process while the metal gate stack is kept at a temperature that is within the recited range (¶[0036]); and forming a protection element (not shown but discussed in ¶[0042]) over the metal gate stack after the upper portion of the metal gate stack is etched.  
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (“Lim”) US PG-Pub 2011/0147858.
Lim discloses a method for forming a semiconductor device structure, comprising: forming a dummy gate stack (not shown but discussed in ¶[0021]) over a semiconductor substrate; forming spacer elements (e.g. element 310) over sidewalls of the dummy gate stack;  removing the dummy gate stack to form a recess (e.g. element 325, Fig. 3A) between the spacer elements; forming a metal gate stack (e.g. element 326, Fig. 3D) in the recess; etching back the metal gate stack (Fig. 3E) while the metal gate stack is kept at a temperature below 70 ºC (¶[0027]); and forming a protection element (not shown but discussed in ¶[0024]) over the metal gate stack after etching back the metal gate stack.    
Re claim 2, Lim discloses a temperature below 70 ºC (¶[0027]).
Lim teaches a temperature below 70 ºC (¶[0027]) which is a range that lies within or overlaps the disclosed ranges.
The Federal Circuit informs us that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir 2003) citing In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); and In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). See MPEP § 2144.05.
  Therefore the fact that applicant’s claimed range lies within or overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that there are new and unexpected results relative to the prior art, In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02(d); Iron Grip at 1228.
Re claim 3, Lim discloses wherein the metal gate stack is etched back using a dry etching process (¶[0027]).    
13.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim.
Lim discloses a method for forming a semiconductor device structure, comprising                              forming a metal gate stack (e.g. element 326, Fig. 3D) over a semiconductor substrate; removing an upper portion of the metal gate stack (Fig. 3E) using an etching process while the metal gate stack is kept at a temperature below 70 ºC (¶[0027]); and forming a protection element (not shown but discussed in ¶[0034]) over the metal gate stack after the upper portion of the metal gate stack is etched. 
Lim teaches a temperature below 70 ºC (¶[0027]) which is a range that lies within or overlaps the disclosed ranges.
The Federal Circuit informs us that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir 2003) citing In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); and In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). See MPEP § 2144.05.
  Therefore the fact that applicant’s claimed range lies within or overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that there are new and unexpected results relative to the prior art, In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02(d); Iron Grip at 1228.
Allowable Subject Matter
13.	Claims 11-15 are allowed.
14.	Claims 4-10 and 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15.	The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art discloses wherein a reaction gas mixture used in the etching process comprises a first halogen-containing gas and a second halogen-containing gas, the first halogen-containing gas has a first molecular weight, the second halogen-containing gas has a second molecular weight, the second molecular weight is greater than the first molecular weight, the first halogen-containing gas is provided at a first flow rate, the second halogen-containing gas is provided at a second flow rate, and the first flow rate is different than the second flow rate as required in claims 4, 11 and 22. Claims 5-10 and 21-25 are allowable by dependency.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893